People v Fabers (2018 NY Slip Op 01479)





People v Fabers


2018 NY Slip Op 01479


Decided on March 7, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 7, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
MARK C. DILLON
RUTH C. BALKIN
SHERI S. ROMAN, JJ.


2011-10519
 (Ind. No. 799/10)

[*1]The People of the State of New York, respondent,
vLamel Fabers, appellant.


Lamel Fabers, Stormville, NY, appellant pro se.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Thomas M. Ross of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 4, 2015 (People v Fabers, 133 AD3d 616), determining an appeal from a judgment of the Supreme Court, Kings County, rendered November 10, 2011.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., DILLON, BALKIN and ROMAN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court